Citation Nr: 1121665	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-38 339	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from June 2006 to September 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The Veteran had a four-year service obligation due to her receiving benefits under a Reserve Officers Training Corps (ROTC) scholarship program.

3.  The Veteran entered service in June 2006 and was discharged from service in September 2009 due to service-connected disability.

4.  The Veteran was discharged from service prior to completing her four-year service obligation and obligated service does not qualify her for Post 9/11 GI Bill educational assistance.


CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance under Chapter 33, Title 38, United States Code have not been met.  10 U.S.C.A. § 2107 (West 2002); 38 U.S.C.A. §§ 3301-24 (West Supp 2010); 38 C.F.R. § 21.9520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the provisions of the Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not applicable to this claim on appeal because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  Also see Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.

The facts in this case are not in dispute.  The Veteran graduated from Colorado State University in May 2006.  While at college she was enrolled in the ROTC program.  In June 2006, the Veteran was commissioned as an officer in the United States Army as the result of her ROTC scholarship.  In September 2009, the Veteran was discharged from service due to disability from an in-service accident.  The Veteran's period of active duty was less then four years.

The Veteran has now returned to school and is seeking tuition assistance under the Post 9/11 GI Bill.  

Under 38 C.F.R. § 21.9520, eligibility for educational assistance under the Post 9/11 GI Bill generally requires service for a minimum of 90 days of active duty after September 10, 2001.  An individual may also be eligible after only a minimum of 30 continuous days of service, if she is discharged under other than dishonorable conditions due to a service-connected disability.  

Although the Veteran was discharged due to service-connected disability, and although she completed more than three years and two months of service, her active service does not qualify her for Post 9/11 GI Bill education assistance.  Under 38 C.F.R. § 21.9505, for purposes of Post 9/11 GI Bill educational assistance, qualifying active duty does not include a period of service required by an officer pursuant to an agreement under 10 U.S.C.A. 2107(b).  38 C.F.R. § 21.9505(3)(i).  

In this case the Veteran was commissioned as an officer pursuant to an agreement under 10 U.S.C.A. 2107(b).  That is she was commissioned as the result of an ROTC scholarship and she was obligated to serve for four years.  10 U.S.C.A. 2107(b)(A)(ii).  To become eligible for Post 9/11 GI Bill educational assistance she would have had to have served the additional required time after finishing her four years of obligated service.

In an August 2010 letter the Veteran stated that she was medically retired on September 1, 2009, after having served three years and four months of her contractual obligation given by her three-year ROTC scholarship.  She noted that she was retired due to a line-of-duty injury, under combat conditions, and receives 70 percent VA disability compensation.  The Veteran pointed out that she had a three-year ROTC scholarship and she asserted that having served for over three years she served the value of the scholarship, and should be granted eligibility for Post 9/11 GI Bill educational assistance.

The Board understands the Veteran's assertions, however, the regulations do not provide that the length of service time obligation should match the length of time receiving financial assistance under the ROTC program.  As noted above, once commissioned as an officer following ROTC assistance the individual is obligated to four years of service.  The actual time length that the individual participated in the ROTC program prior to the commission is not relevant.  The Board recognizes that the Veteran was unable to finish her four-year obligation and serve the additional time necessary to obtain eligibility for Post 9/11 GI Bill educational assistance due to no fault of her own; however, the legal criteria governing service eligibility requirements for Post 9/11 GI Bill educational assistance are clear and specific, and the Board is bound by them.  VA cannot extend benefits out of sympathy for a particular veteran who is otherwise statutorily ineligible to receive those benefits.  Harvey v. Brown, 6 Vet. App. 416, 422 (1994).  Under the governing criteria, there is no basis in law upon which to grant the Veteran educational assistance benefits under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).



ORDER

Entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code, is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


